Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) Status

	Claims 1,2,6-10,12-14,19,20, and 22-27 are pending in the application. Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1,6-10,12-14,19,and 20 have been amended, claims 3-5,11,15-18 and 21  1,2,8-10,12-14,19,20, and 22-27 have been examined to the extent they read on the elected subject matter of record.
The Examiner notes that in the Supplemental Response filed August 24, 2021, claims 6 and 7 had the wrong status identifier.  If Applicant does not  correctly label the claims with the correct status identifier in the future, a notice on non-responsive amendment will be mailed which will delay prosecution of this application.


Withdrawal Notice of Allowable Subject Matter
Upon review of the recently submitted IDS filed on January 28, 2022, new prior art documents have been found that necessitate new ground(s) of rejection.  Previous indication of allowability (see the Office action of 12/10/21) is hereby withdrawn.   


Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the 

New Rejection(s)
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,2,8-10,12-14,19,20, and 22-27 are rejected under 35 USC 103 as being obvious over McKnight et al. (US2015/0143860A1, previously cited) in view of McKnight et al. (US PG Publication 2014/0090432 A1, newly cited).

Applicant’s Invention

	Applicant claims a solid fertilizer composition comprising: a) one or more particulate nitrogen sources; and b) a solid coating applied on the one or more particulate nitrogen sources, wherein the solid coating is initially applied on the one or more particulate nitrogen sources as a coating solution at a temperature ranging from 20°C to 70°C, wherein: the coating solution comprises i)N-(n-butyl) thiophosphoric tiramide (NBPT) ranging from 70-95% by weight of said coating  solution and ii) a non-aqueous organic solvent delivery system (NOSDS), wherein the NOSDS comprises (1) dimethyl sulfoxide (DMSO) ranging from 4% to 24% by weight of the coating solution and (2) optionally a second solvent, wherein the second solvent is (a) one or more aprotic solvents (b) one or more protic solvents,  wherein the solid coating comprises NBPT non-clumped and/or homogenously applied on the one or more particulate nitrogen sources at a temperature range about 40°C to about 1000C.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

  McKnight et al. teach improved delivery formulations have been developed that deliver 
effective levels of urease inhibitors and nitrification inhibitors that increase the nitrogen longevity in the soil ([0040]).  The delivery system is based on aprotic solvent(s) and can contain one or more of the following [0042] Urease inhibitor(s) [0043] Nitrification 
inhibitor(s) [0044] Additives such as but not limited to surfactants, buffers, fragrance/odor masking agents, colorants, micro-nutrients, and/or flow modifiers such as silica and protic solvents in amounts less than 15%([0045].  McKnight et al. teach that aprotic solvents or blends of aprotic solvents that are utilized meet the criteria of being: [0047] environmentally safe [0048] safe because they have flashpoints above 145-degree F[0049] Inherently rated safe for contact with humans and animals [0050] Able to maintain the urease inhibitors and/or nitrification inhibitors at levels of 1-50% in solution to storage temperatures down to at least 10 degrees Celsius. [0051] Able to provide improved even application to fertilizer granules of urease and/or nitrification inhibitors while not causing clumping of the granules.  Able to provide improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT) is a particularly effective urease inhibitor, of at least 10% over standard protic solvents ([0052]).   The solvating system of the invention is an aprotic solvent or a blend of aprotic solvents, which may include but are not limited to one or more of the following: Dimethyl sulfoxide, Dimethylacetamide, Dimethylformamide Hexamethylphosphoramide, propylene carbonate, ethylene carbonate, butylene carbonate, 1,2-dimethyloxethane, 2-methoxyethyl ether, cyclohexylpyrrolidone, ethyl lactate, and 1,3 dimethyl-2-imidazolidinone, limonene, acetate and/or fumerate capping of glycols which include but are not limited to the propylene glycol[0055].  Additionally, the delivery formulation may contain the following: [0057] a food coloring or dye that may be used to improve the visual evidence of complete coverage and serve as a visual marker [0058] scents or masking agents to improve the odor of the formula [0059] Nonionic, anionic, cationic, zwitterionic, and/or amphoteric surfactants to improve formula application performance of fertilizer granules, and buffering agents[0060]. Effective levels of urease inhibitor levels in the delivery system are 5-50% or 10-50% or 20-40% ([0061]).  McKnight  et al. teach that examples of the formulation include liquid mixtures of urea or solid mixtures that may be made by contacting the mixture with solid fertilizers such as granular urea.  In an embodiment, coating with granular urea can be prepared by using any commercially available equipment in which granular product can be mixed or sprayed with a liquid.  A flow aid, silicas or surfactants such as soap or nonionic surfactants may be added prior to addition of the liquid for improved dispersibility ([0078]).
  Claims 11, 15,16,17,18 and 21 are product-by-process claims.   Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


ONCE A PRODUCT APPEARING TO BE SUBSTANTIOALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744,180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983) 

    With regards to claims 19 ,20, and 23-27 wherein Applicant claims that the urease inhibitor coated urea has improved crush strength relative to uncoated urea and that the urea has higher crush strength relative to urea and no DMSO, a composition that consists of the same components will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

    The difference between the invention of the instant application and that of McKnight et al. is that McKnight et al.(‘3860) do not expressly teach all of the claimed concentration ranges (limitation of instant claims 1,10,11,14,15,19 and 20 ).  However, McKnight et al. (‘0432) teach an improved solvent system for the formulation and application of N-alkyl thiophosphoric triamide urease inhibitors wherein the formulations are comprised primarily of environmentally friendly aprotic and protic solvents (particularly dimethyl sulfoxide and alcohols/polyols) to stabilize the urease inhibitor (abstract).   Specifically, McKnight et al. (‘0432) teach that the invention relates to improved solvent formulations for the urease inhibitor N-(n-butyl) thiophosphoric triamide (NBPT).  McKnight et al. (‘0432) teach that NBPT is a solid chemical substance, which is dissolved in a suitable solvent to allow application at low levels in 
the field.  Additionally, solutions of NBPT are desirable when it is to be 
incorporated as a component of a granular mixed fertilizer, such that it can be 
deposited as a coating in a controlled and homogenous layer ([0003]).  In an embodiment, the formulations can be made by dissolving the NBPT into an aprotic solvent consisting of a) dimethyl sulfoxide, b) dialkyl, diaryl, or alkylaryl sulfoxide having the formula R.sub.1--SO--R.sub.2, when R.sub.1 is methyl, ethyl, n-propyl, phenyl or benzyl and R.sub.2 is ethyl, n-propyl, phenyl or benzyl, c) sulfolane, d) ethylene carbonate, propylene carbonate, or mixtures thereof ([0029]).  In one embodiment, McKnight et al. (‘0432)  propose the use of dimethyl sulfoxide (DMSO) as a replacement in NBPT-based agrichemical products for more toxic solvents such as, for N-methylpyrrolidone ([0029]).  With regards to the claimed concentrations, McKnight 5% to 75% by weight ([0059]).  








Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

The disclosure of both McKnight et al.(‘3860) and , McKnight et al. (‘0432)  are directed to a  composition comprised of a) one or more urease inhibitors and b) a non-aqueous organic solvent delivery system (NOSDS). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McKnight et al.(‘3860) and , McKnight et al. (‘0432)  to arrive at the claimed invention using the claimed concentration ranges.  McKnight et al. (‘0432)  teach that the solvent properties of DMSO are useful in these formulations in that NBPT concentrations containing over 50 wt. % are attainable and that such high loading of an active substance by a solvent enables the manufacture of product concentrates, which can be less expensive to store, transport and use.  When the fertilizer additive product arrives at the user, McKnight et al. (‘0432)  teach that

deposited as a coating in a controlled and homogenous layer.    From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

















Conclusion

Claims 1,2,8-10,12-14,19,20, and 22-27 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617